                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION – BAY CITY


IN RE:
                                                              Case No. 16-21419-dob
      CHRISTINE M. GILROY,                                    Chapter 13 Proceeding
            Debtor.                                           Hon. Daniel S. Opperman
______________________________________/

   OPINION REGARDING DEBTOR’S MOTION FOR ORDER TO SHOW CAUSE WHY
    CREDITORS AND THEIR ATTORNEY SHOULD BE HELD IN CONTEMPT AND
         ASSESSED SANCTIONS FOR VIOLATING THE AUTOMATIC STAY

         The Debtor, Christine Gilroy, requests that this Court find two of her creditors, Otis and

Tracy Fahl, and their attorney, Michael Corcoran, in contempt of Court for violating the automatic

stay, as well as assess compensatory and punitive damages against these individuals for violation

of the automatic stay. Mr. and Ms. Fahl, as well as Mr. Corcoran, deny that they violated the

automatic stay and likewise deny that they are responsible for any damages owed to Ms. Gilroy.

After a pretrial conference, the Court held an evidentiary hearing on December 17, 2018 and heard

the testimony of Rick Robbins, Kenneth Gordon, Joni Fixel, and Tracy Fahl, as well as statements

from Ms. Gilroy and Mr. Corcoran. After careful consideration of the testimony at the evidentiary

hearing, as well as a review of the exhibits offered by the parties, the Court makes the following

findings of fact and conclusions of law.

                                           Findings of Fact

         Ms. Gilroy’s daughter suffered a traumatic accident requiring continuing medical treatment

and therapy. One beneficial therapy for her involved horses, so Ms. Gilroy began developing an

equine therapy program in northern Michigan. To that end, she acquired the necessary horses and

facility to engage in medical therapeutic treatment. Mr. and Ms. Fahl were instrumental in

providing financial resources and the facility, which later became part of an enterprise operated by

                                                  1

  16-21419-dob        Doc 93    Filed 02/21/19        Entered 02/21/19 13:40:35     Page 1 of 9
the Mid-Michigan Equestrian Center (“MMEC”). MMEC was a separate non-profit organization

that provided more extensive equine therapy but was operated by Ms. Gilroy. Unfortunately,

MMEC financially floundered and ultimately filed a Chapter 11 proceeding in the Western District

of Michigan. In that proceeding, MMEC, through its representative, Ms. Gilroy, represented to

the Bankruptcy Court that it owned a number of horses and provided a list of these horses. A

majority of the creditors of MMEC, including Mr. and Ms. Fahl, opposed the continuation of the

Chapter 11 proceeding of MMEC and likewise took adverse positions to that of Ms. Gilroy. The

MMEC bankruptcy was dismissed in November 2015.                After dismissal of the Chapter 11

proceeding, Mr. and Ms. Fahl exercised their state court remedies and obtained a judgment against

MMEC and Ms. Gilroy. In particular, Mr. and Ms. Fahl requested the necessary writs to allow a

court officer, Mr. Robbins, to seize property of MMEC which included certain horses and office

equipment. Prior to the horses and office equipment being sold, however, an arrangement was

made in which Mr. and Ms. Fahl received sufficient money to release the horses and office

equipment.

       Ms. Gilroy filed a Chapter 13 petition with this Court on August 7, 2016. She disclosed in

her Schedules ownership of nine horses with a value of $6,300 and miscellaneous household items

valued at $800. She also listed certain bedroom sets, kitchen appliances, and three living room

sets with values of $3,000, $1,200, and $1,800 respectively. Her first meeting of creditors was set

for September 8, 2016.

       Mr. and Ms. Fahl filed a Motion for Relief from Stay on August 19, 2016. In their motion,

Mr. and Ms. Fahl requested that this Court lift and modify the automatic stay to allow for the

continuation of the state court action, as well as to allow for the resolution of various contempt of

court issues that Mr. and Ms. Fahl believed were still open as to Ms. Gilroy.



                                                 2

  16-21419-dob       Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35       Page 2 of 9
       Also, in the month of August, Mr. and Ms. Fahl obtained a writ directing Mr. Robbins to

seize property of MMEC. On September 1, 2016, Mr. Robbins executed the writ and seized office

equipment and horse stall mats, as well as four horses identified as Big Red, Levi, Silver, and

Dayne. Mr. Gordon was at the horse stable when the horses were seized, and he advised Mr.

Robbins that he understood that these horses were owned by Ms. Gilroy, but he was not given any

additional information or documents to support his understanding, so Mr. Robbins seized the

horses. One week later, the Debtor’s first meeting of creditors was held in Bay City, Michigan,

and Mr. Corcoran appeared on behalf of Mr. and Ms. Fahl, as did the Debtor and her attorney, Ms.

Fixel. At the first meeting of creditors, the normal issues were discussed and, the next day, the

Debtor filed a response to the Motion for Relief from Stay of Mr. and Ms. Fahl. This pleading did

not raise any issue as to the horses or the particular items of office equipment that are now the

subject of the Debtor’s motion. The Court set a hearing for the Motion for Relief from Stay on

September 22, 2016, but the parties agreed to adjourn that hearing to October 13, 2016. The Court

held a hearing regarding the Motion for Relief from Stay on October 13, 2016 and adjourned and

continued the hearing to allow the parties to finalize an appropriate order. By November 2016,

the parties were able to agree on the form of an order and this Court entered an Order Regarding

Real and Personal Property and Lift of Stay on November 23, 2016, but continued the stay as to

the enforcement of any money judgment. Subsequently, the Debtor filed a Motion to Dismiss on

December 7, 2016, and her Chapter 13 case was dismissed on January 9, 2017.

       Thereafter, the Debtor filed another petition with this Court on January 22, 2017 seeking

relief under Chapter 13. The Debtor voluntarily converted her Chapter 13 proceeding to Chapter

7 on February 12, 2017 and she received a discharge on June 8, 2017. On April 26, 2018, the

Debtor filed a Motion for Order to Reopen Case to allow her to file the instant motion. After a



                                                3

  16-21419-dob      Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35    Page 3 of 9
response was filed, the Court held a series of hearings and status conferences to administer this

matter.

          At the December 17, 2018 evidentiary hearing, Mr. Robbins testified that as a court officer

he is very careful to not violate the automatic stay and inquired numerous times as to the exact

ownership of the property that he seized on September 1, 2016. He took the necessary steps to

satisfy himself that the property in question was not owned by Ms. Gilroy, but instead by MMEC.

Buttressing his understanding were the documents presented in the MMEC bankruptcy, which

disclosed that the four horses at issue were MMEC horses as of November 2015, when Schedules

were filed in the MMEC case. Mr. Robbins acknowledged that Mr. Gordon did tell him that he

believed the horses were Ms. Gilroy’s, but neither gentleman had any evidence to support Mr.

Gordon’s understanding.

          In response, Ms. Gilroy stated that after the horses and office equipment were seized in

2016, she paid Mr. and Ms. Fahl money to have the horses and office equipment returned.

Thereafter, she testified that she transferred the horses and office equipment to her, but she did not

inform anyone of that transfer, in particular, neither Mr. and Ms. Fahl or Mr. Corcoran. Ms. Gilroy

testified that she was greatly distressed when the horses and office equipment were again seized

and that she was in communication with one of her attorneys, Mr. Huggins, about the September

1, 2016 seizure. Ms. Gilroy also testified that she suffers significant emotional distress and an

interruption in her business such that she has not been able to function effectively without the

horses and office equipment. In particular, there are a set of horse stall mats that Ms. Gilroy

focused on as being necessary for her equine operation and that she repeatedly requested the return

of these mats. Mr. Robbins testified that he was aware of the mats, but that he was also informed




                                                   4

  16-21419-dob         Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35      Page 4 of 9
that the mats were evidence in a continuing criminal investigation regarding Ms. Gilroy, so he left

the mats for safe keeping with the appropriate authorities.

       Ms. Gilroy also testified that she has incurred damages for the loss of the horses and office

equipment and that she is entitled to emotional distress damages as a result of the violation of the

automatic stay by Mr. and Ms. Fahl and Mr. Corcoran.

                                            Jurisdiction

       This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. ' 1334(b),

28 U.S.C. ' 157, and E.D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28 U.S.C. '

157(b)(2)(A) (matters concerning the administration of the estate).

                                              Applicable Law

       11 U.S.C. ' 362(a) automatically stays all proceedings against the debtor as follows:

       (a) Except as provided in subsection (b) of this section, a petition filed under section
       301, 302, or 303 of this title operates as a stay, applicable to all entities, of –

       (1) the commencement or continuation, including the issuance or employment of
       process, of a judicial, administrative, or other proceeding against the debtor that was
       or could have been commenced before the commencement of the case under this title,
       or to recover a claim against the debtor that arose before the commencement of this
       case under this title;

       (2) the enforcement, against the debtor or against property of the estate, of a judgment
       obtained before the commencement of the case under this title;

       (3) any act to obtain possession of property of the estate or of property from the estate
       or to exercise control over property of the estate . . .

       A bankruptcy petition operates as a stay of “any proceeding to recover a claim against the

debtor” and “any act to obtain possession of property of the estate or of property from the estate

or to exercise control over property of the estate.” The purpose of the automatic stay is to give the

debtor a “breathing spell from his creditors.” In re Banks, 253 B.R. 25, 29 (Bankr. E.D. Mich.

2000). The legislative history indicates that the stay provides a debtor broad protection from his

                                                 5

  16-21419-dob       Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35       Page 5 of 9
creditors by stopping all collection efforts, all harassment, and all foreclosure actions. Id. (citation

omitted).

        A party violates the automatic stay by taking any action prohibited by Section 362(a) after

receiving notice of a bankruptcy filing. Id. “Knowledge of the bankruptcy filing is the legal

equivalent of knowledge of the stay.” In re Daniels, 206 B.R. 444, 445 (Bankr. E.D. Mich. 1997)

(quoting In re Wagner, 74 B.R. 898, 904 (Bankr. E.D. Pa. 1987)). To show liability under Section

362(k), the debtor need only show actual notice of the bankruptcy and an act in violation of the

stay. “Satisfying these requirements itself creates strict liability. There is nothing more to prove

except damages.” Daniels, 206 B.R. at 445. The automatic stay requires creditors to take

affirmative steps to halt or reverse any pending suits or collection efforts begun prior to

bankruptcy, including garnishment, repossession of a vehicle, and foreclosure of a mortgage or

lien. Banks, 253 B.R. at 30.

        An individual debtor can recover damages for willful violation of the stay under Section

362(k), which provides:

        (1) Except as provided in paragraph (2), an individual injured by any willful
        violation of a stay provided by this section shall recover actual damages, including
        costs and attorneys’ fees, and, in appropriate circumstances, may recover punitive
        damages.

        (2) If such violation is based on an action taken by an entity in the good faith belief
        that subsection (h) applies to the debtor, the recovery under paragraph (1) of this
        subsection against such entity shall be limited to actual damages.

        A debtor requesting actual damages must offer adequate evidence to support the

determination and calculation of damages incurred by the debtor. These damages may also include

incidental costs, such as lost time from work, travel costs, and daycare expenses. These items of

damages should be awarded if the Court is satisfied these are indeed actual damages.




                                                   6

  16-21419-dob        Doc 93     Filed 02/21/19        Entered 02/21/19 13:40:35       Page 6 of 9
       Punitive damages may be awarded, but in the limited context of when the Court is struck

by the egregious behavior of the creditor and seeks to deter such conduct in the future, the Court

believing a risk for repeat conduct realistically exists. This determination as to punitive damages

will depend on the evidence presented at the hearing; bare allegations in the pleadings alone

generally being insufficient.

                                             Analysis

       While there is no doubt that Mr. and Ms. Fahl acted after the August 17, 2016 bankruptcy

of Ms. Gilroy, their actions were directed to assets of MMEC. First, the horses and office

equipment in question were detailed in the MMEC Chapter 11 proceeding as property of MMEC.

After the MMEC Chapter 11 was dismissed, Mr. and Ms. Fahl took appropriate action to seize this

property as allowed under state law. After receiving payment, Mr. and Ms. Fahl waited some time

as other proceedings were occurring in state court involving Ms. Gilroy. Seeing that there was no

resolution of these proceedings, Mr. and Ms. Fahl again decided to seek to recover the remaining

amount of their judgment as to MMEC. Ms. Gilroy may have transferred the horses and office

equipment to herself after the spring of 2016, but her Schedules do not report any office equipment

or similar equipment that is the subject of this motion. While her Schedules do disclose nine

horses, the horses are not described in any detail and the MMEC filing described numerous horses

owned by Ms. Gilroy, none of which are the horses named in the instant Motion. From a closer

view of the Debtor’s Schedules, one would not, and the Court cannot, conclude that the property

seized on September 1, 2016 was property of the Debtor.

       Moreover, the Debtor’s complete failure to raise this issue either at the first meeting of

creditors, held one week after the property was seized, or in her response to the Motion for Relief

from Stay, filed eight days after the property was seized, adds further weight to the Court’s



                                                 7

  16-21419-dob       Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35     Page 7 of 9
conclusion that the property seized on September 1, 2016 was not her property. Her current

position was not stated throughout September, October, and November 2016 when the parties were

negotiating the Motion for Relief from Stay of Mr. and Ms. Fahl and the Court was considering

the position of the respective parties. The final factor considered by the Court during the Chapter

13 proceeding is the Debtor’s ultimate agreement for the entry of an order regarding the automatic

stay and her subsequent dismissal of the case a few months later. None of these actions or inactions

are consistent with a Debtor who was so wronged as the Debtor claimed approximately two years

later at the December 17, 2018 evidentiary hearing.

       For these reasons, the Court concludes that the property seized on September 1, 2016 by

Mr. Robbins was not the Debtor’s property. As such, there was no violation of the automatic stay

and therefore no actual or punitive damages are warranted in this case. If the Court is incorrect

that the property seized was not that of the Debtor, the lack of communication of the Debtor’s

ownership in that property prohibits the award of either actual or punitive damages. First, the only

witness who testified contemporaneous with the seizure of the property was Mr. Gordon. While

Mr. Gordon is a credible witness, he lacked the sufficient knowledge, or more importantly,

documents, to evidence the Debtor’s interest in the horses. Second, the award for damages for a

violation of the automatic stay approximately two years after the event is speculative at best.

Finally, given the Debtor’s failure to communicate her interest in the property immediately upon

seizure compels this Court to conclude that neither Mr. and Ms. Fahl or Mr. Corcoran engaged in

egregious conduct warranting any punitive damages.

       While making these findings and conclusions, the Court does note that it finds Ms. Gilroy

to be a sympathetic litigant and witness. Her family has suffered horrendous damage and injuries

as a result of her daughter’s unfortunate accident, but she has continued on. That being said, the



                                                 8

  16-21419-dob       Doc 93     Filed 02/21/19       Entered 02/21/19 13:40:35      Page 8 of 9
factual basis before the Court after close examination of the facts compel the Court to conclude

that Mr. and Ms. Fahl and Mr. Corcoran did not violate the automatic stay. Accordingly, the Court

denies Ms. Gilroy’s motion. Counsel for Mr. and Ms. Fahl is directed to prepare an order

consistent with this Opinion and the entry of order procedures of this Court.

Not for Publication

Signed on February 21, 2019




                                                9

  16-21419-dob        Doc 93   Filed 02/21/19       Entered 02/21/19 13:40:35    Page 9 of 9
